Exhibit 10.3

TERMINATION AGREEMENT

 

This Termination Agreement (this “Agreement”) is dated as of February 1, 2006 by
and among Morningstar, Inc., an Illinois corporation (the “Company”), and Joseph
D. Mansueto, Paul Sturm and Timothy K. Armour (collectively, the
“Shareholders”).

 

WHEREAS, the Company and the Shareholders entered into that certain Shareholders
Agreement dated as of February 1, 1999 (the “Shareholders Agreement”); and

 

WHEREAS, the Company and the Shareholders wish to terminate the Shareholders
Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt, sufficiency and
adequacy of which are mutually acknowledged by each party, it is agreed as
follows:

 

1.             Effective as of the date hereof, without any further action, the
Shareholders Agreement shall be deemed terminated and of no further force or
effect, and, as a result of such termination, all parties thereto shall be
released from any and all further obligations, commitments and liabilities under
or in respect of the Shareholders Agreement, whether arising prior to, on or
after the date hereof.

 

2.             This Agreement may be executed in any number of counterparts,
each of which when so executed shall be an original and all of which shall
constitute but one and the same agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

MORNINGSTAR, INC.

 

 

 

 

 

 

By:

/s/ Martha Dustin Boudos

 

 

 

Martha Dustin Boudos

 

 

 

Chief Financial Officer

 

 

 

 

 

 

By:

/s/ Joseph D. Mansueto

 

 

 

Joseph D. Mansueto

 

 

 

 

 

 

By:

/s/ Paul Sturm

 

 

 

Paul Sturm

 

 

 

 

 

 

By:

/s/ Timothy K. Armour

 

 

 

Timothy K. Armour

 

 

--------------------------------------------------------------------------------